—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Rutledge, J.), dated June 14, 1994, which granted the separate motions of the respondents for summary judgment dismissing the complaint and cross claims insofar as they are asserted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
There is nothing in the record to indicate that the employees of the various respondents had exclusive access to the site of the accident at the time of the occurrence. The facts alleged by the plaintiff would therefore require a trier of fact to speculate as to whether the injuries that the plaintiff sustained were caused by an employee of one of the respondents or by some other individual who also had access to the accident site at the time of the occurrence (see, Camilerry v Halfmann, 184 AD2d 488). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.